Citation Nr: 1031927	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in November 
30, 1961 and November 15, 1963 rating decisions which denied 
service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A video 
conference hearing was held in May 2010 before the undersigned.  
A transcript of this hearing is included in the claims folder.

The Board notes that the Appellant has also claimed CUE in 
a February 1965 Board decision.  The issue of whether CUE 
was committed in a February 1965 Board decision is 
adjudicated by the Board under its original jurisdiction 
and will be addressed in a separate decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision dated November 30, 1961, the RO denied 
service connection for a nervous condition.

2.  By rating decision dated November 12, 1963, the RO denied 
service connection for a nervous condition.

3.  On February 5, 1965, the Board denied service connection for 
a nervous condition.  

4.  The February 5, 1965 Board decision was a decision on the 
merits and was based on the same factual basis as the 1961 and 
1963 RO decisions.  


CONCLUSIONS OF LAW

1.  The February 5, 1965 Board decision subsumed the November 30, 
1961 and November 12, 1963, rating decisions.  38 U.S.C.A. § 7104 
(West 2002); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); VAOGCPREC 14-95 
(May 12, 1995).

2.  The criteria have been met to dismiss the issue of whether 
the November 30, 1961 and November 12, 1963 RO decisions which 
denied service connection for a nervous condition should be 
reversed or revised on the basis of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
contemplates VA's notice and duty to assist obligations in the 
context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but 
rather is a collateral attack on a final decision.  Thus, the 
provisions of the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to 
obtain benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of action 
in the VA adjudicative process.").  The Board therefore finds 
that the provisions of the VCAA, and its implementing 
regulations, are not applicable to the adjudication of this 
claim.

In October 2007, the appellant submitted a statement claiming CUE 
in a November 12, 1963 RO decision.  In November 2007, the 
Veteran submitted another statement indicating that he was 
claiming CUE in a 1961 rating decision.  Subsequent 
communications from the appellant demonstrate to the Board that 
he was claiming CUE in the November 30, 1961 rating decision 
which denied service connection for a nervous disorder. 

Pertinent law provides that previous determinations which are 
final and binding will be accepted as correct in the absence of 
clear and unmistakable error.  Where the evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a)

Significant to this decision is the fact that a February 5, 1965 
decision by the Board determined that service connection was not 
warranted for a nervous condition.  

When a determination of the agency of original jurisdiction is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision and may not thereafter be reopened and 
allowed except upon receipt of new and material evidence.  A 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 5108, 7104 ; 38 C.F.R. § 20.1104.  An unappealed 
rating decision, reviewed on the merits by the Board, is subsumed 
in the Board decision and is not subject to a claim of CUE as a 
matter of law.  Manning v. Principi, 16 Vet. App 534, 540 (2002) 
(citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 
1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal 
Circuit clarified that a later Board decision's delayed subsuming 
of an RO decision occurs only when the Board decided the same 
issue that the RO decided and when the RO decision and the Board 
review were based on the same factual basis.  Brown v. West, 203 
F.3d 1378, 1381-82 (Fed. Cir. 2000).  The Federal Circuit held 
that it would be inconsistent with the statutes governing the 
finality of Board decisions to permit a CUE challenge before the 
RO to an earlier RO decision after the Board had reviewed all the 
evidence in that RO decision and denied service connection, thus 
in essence affirming the RO decision.

In the current case, the Board finds that its 1965 decision 
denying service connection for a nervous condition was a review 
of the claim on the merits and was based on the same factual 
basis as the 1961 and 1963 RO decisions.  The Board further finds 
that the 1961 and 1963 RO decisions were subsumed by the 
subsequent 1965 decision denying service connection for a nervous 
condition.  The 1961 and 1963 RO decisions therefore, cannot be 
subject to a claim of clear and unmistakable error.

In a case such as this, where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Under the circumstances, the Veteran's 
claims of CUE in the 1961 and 1963 RO decisions  must be 
dismissed.


ORDER

The claims to revise or reverse the RO's November 30, 1961 and 
November 15, 1963 rating decisions which denied service 
connection for a nervous condition on the basis of clear and 
unmistakable error are dismissed.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


